DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the application filed on January 21, 2021. Claims 1-20 are pending. Claims 1-20 represent USING A SMART LINK TO ACCESS A DIGITAL RESOURCE.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matute U.S. 20140359069.

	Matute teaches the invention as claimed including method for securely sharing a URL (see abstract).

As to claim 1, Matute teaches a computer-implemented method for using a smart link to access a digital resource, the method comprising: 
receiving a smart link access request from an electronic device interacting with a smart link, wherein a smart link provides access to at least one destination digital resource of a plurality of destination digital resources associated with the smart link (paragraph 3, Matute discloses receiving a request for access to resource…); 

directing the electronic device to the determined at least one destination digital resource (paragraph 3, Matute discloses allowing access to the resource via the communication network).  

As to claim 2, Matute teaches the method of Claim 1, wherein the determining the at least one destination digital resource to access based at least on the smart link access request comprises: determining the plurality of destination digital resources to access based at least on the smart link access request (paragraph 15).  

As to claim 3, Matute teaches the method of Claim 1, wherein the smart link comprises at least one of a Quick Response (QR) code, a Near-Field-Communication (NFC) tag, and a shortened uniform resource locator (URL) (paragraph 19).  

As to claim 4, Matute teaches the method of Claim 1, wherein the determining the at least one destination digital resource to access based at least on the smart link access request comprises: accessing configuration settings for controlling access to the at least one destination digital resource indicated by the smart link access request (paragraph 18).  



As to claim 6, Matute teaches the method of Claim 5, wherein the information related to the electronic device comprises a type of the electronic device, wherein the determining the at least one destination digital resource to access based at least on the smart link access request comprises: determining the at least one destination digital resource to access based at least on the smart link access request and the type of the electronic device (paragraph 22).  

As to claim 7, Matute teaches the method of Claim 5, wherein the information related to the electronic device comprises a location of the electronic device, wherein the determining the at least one destination digital resource to access based at least on the smart link access request comprises: determining the at least one destination digital resource to access based at least on the smart link access request and the location of the electronic device (paragraph 22).  


As to claim 8, Matute teaches the method of Claim 5, wherein the information related to the electronic device comprises a time, wherein the determining the at least one destination digital resource to access based at least on the smart link access request comprises: determining the at least one destination digital resource to access based at least on the smart link access request and the time (paragraph 18).  


Claims 10-20 did not teach anything different from the above claims 1-9, therefore are rejected similarly.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010. The examiner can normally be reached Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EL HADJI M SALL/Primary Examiner, Art Unit 2457